          Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 1 of 63



 1   John Houston Scott, SBN 72578                 Izaak D. Schwaiger, SBN 267888
     SCOTT LAW FIRM                                Attorney at Law
 2   1388 Sutter Street, Suite 715                 130 Petaluma Avenue, Suite 1A
     San Francisco, CA 94109                       Sebastopol, CA 95472
 3   Tel: (415) 561-9601                           Tel: (707) 595-4414
     Fax: (415) 561-9609                           Fax: (707) 581-1983
 4   john@scottlawfirm.net                         izaak@izaakschwaiger.com

 5   William A. Cohan, SBN 141804                  Omar Figueroa, SBN 196650
     WILLIAM A. COHAN, P.C.                        Law Offices of Omar Figueroa
 6   P.O. Box 3448                                 7770 Healdsburg Avenue, Suite A
     Rancho Santa Fe, CA 92067                     Sebastopol, CA 95472
 7   Tel: (858) 832-1632                           Tel: (707) 829-0215
     Fax: (858) 832-1845                           Fax: (707) 861-9787
 8   bill@williamacohan.com                        omar@alumni.stanford.edu
 9   Brian Gearinger, SBN 146125                   Randolph Daar, SBN 88195
10   GEARINGER LAW GROUP                           Attorney at Law
     740 Fourth Street                             3330 Geary Blvd., 3rd Floor East
11   Santa Rosa, CA 95404                          San Francisco, CA 94118
     Tel: (415) 440-3102                           Tel: (415) 986-5591
12   brian@gearingerlaw.com                        Fax: (415) 421-1331
                                                   rdaar@pier5law.com
13
     Attorneys for Plaintiff, EZEKIAL FLATTEN
14

15

16
                                   UNITED STATES DISTRICT COURT
17
                               NORTHERN DISTRICT OF CALIFORNIA
18

19   EZEKIAL FLATTEN                             Case No:
20         Plaintiff,                            COMPLAINT FOR DAMAGES AND
     v.                                          INJUNCTIVE RELIEF
21
     CITY OF ROHNERT PARK, JACY TATUM,
22   JOSEPH HUFFAKER, THE HOPLAND                JURY TRIAL DEMANDED
     BAND OF POMO INDIANS, STEVE HOBB,
23
     and DOES 1-50, inclusive.
24
           Defendants.
25

26

27

28

                            COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 2 of 63



                                                 1
                                                            PLAINTIFF EZEKIAL FLATTEN complains of Defendants and alleges as follows:
                                                 2
                                                                                         JURISDICTION AND VENUE
                                                 3
                                                            1.      This action arises under 42 U.S.C. §1983. Jurisdiction is conferred by virtue of 28
                                                 4
                                                     U.S.C. §§ 1331 and 1343.
                                                 5
                                                            2.      The conduct alleged herein occurred in Mendocino County, State of California.
                                                 6
                                                     Venue of this action lies in the United States District Court for the Northern District of California.
                                                 7
                                                                                                    PARTIES
                                                 8
                                                            3.      Plaintiff Ezekial Flatten resides in Texas.
                                                 9
                                                            4.      Defendant City of Rohnert Park is a public entity situated in the County of
                                                10
                                                     Sonoma, State of California and organized under the laws of the State of California.
                                                11
                                                            5.      Defendants Jacy Tatum and Joseph Huffaker were police officers employed by the
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     City of Rohnert Park. They acted in the course and scope of their employment, and under color
SCOTT LAW FIRM




                                                13
                                                     of state law, at all times mentioned herein.
                                                14
                                                            6.      Defendant Steve Hobb was the Chief of Police employed by The Hopland Band of
                                                15
                                                     Pomo Indians. He acted in the course and scope of his employment, and under color of state law,
                                                16
                                                     at all times mentioned herein.
                                                17
                                                            7.     Defendant The Hopland Band of Pomo Indians is a federally recognized sovereign
                                                18
                                                     Indian tribe with its principal location in Hopland, California, in the County of Mendocino.
                                                19
                                                            8.      Plaintiff also does not presently know the true names and capacities of defendants
                                                20
                                                     DOES 1 through 25, inclusive, and therefore sues them by these fictitious names. Plaintiffs are
                                                21
                                                     informed and believe that DOES 1 through 50, and each of them, were responsible in some
                                                22
                                                     manner for the acts or omissions alleged herein. Plaintiff will seek leave to amend this Complaint
                                                23
                                                     to add their true names and capacities when they have been ascertained.
                                                24
                                                            9.      In doing the acts and/or omissions alleged herein, defendants and each of them
                                                25
                                                     acted under color of authority and/or under color of state law, and, in concert with each other.
                                                26
                                                            10.     Defendants Tatum, Huffaker, Hobb and Does 1 through 50 conspired to achieve a
                                                27
                                                     common goal and/or acted in concert to achieve said goal. In doing the acts and omissions
                                                28
                                                                                                      -2-
                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 3 of 63



                                                 1
                                                     alleged herein said Defendants conspired and/or acted in furtherance of the conspiracy to (a)
                                                 2
                                                     unlawfully stop the Plaintiff and seize his property, (b) deprive the Plaintiff of his property
                                                 3
                                                     without due process and through the outrageous abuse of police powers, and (c) retaliate against
                                                 4
                                                     the Plaintiff in an effort to chill his speech for exercising his freedom of speech, and right to
                                                 5
                                                     petition the government, regarding matters of public concern.
                                                 6
                                                                                            STATEMENT OF FACTS
                                                 7
                                                             11.      On December 5, 2017, Ezekial Flatten was travelling southbound on Highway 101
                                                 8
                                                     in the County of Mendocino between the cities of Hopland and Cloverdale. He was driving a
                                                 9
                                                     rental car and transporting approximately three pounds of legal cannabis to be delivered to a
                                                10
                                                     testing facility for use in lawful commerce.
                                                11
                                                             12.      At approximately 12:00 p.m., defendants Huffaker and Hobbs were parked on the
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     side of Highway 101 in an unmarked, black police SUV. As Mr. Flatten passed their position, the
SCOTT LAW FIRM




                                                13
                                                     defendants initiated a pretextual traffic stop of his vehicle without reasonable suspicion to believe
                                                14
                                                     a crime had been committed. Instead, defendants intended to stop and search Mr. Flatten on a
                                                15
                                                     hunch that he might have been transporting cannabis and/or the proceeds from cannabis sales.
                                                16
                                                             13.      Mr. Flatten yielded to the patrol vehicle’s forward-facing emergency lights and
                                                17
                                                     pulled off of the road. The defendants contacted plaintiff at the side of his vehicle. They were
                                                18
                                                     wearing green military-style uniforms with no badges, insignia, or nametags, and were armed
                                                19   with guns and wearing bulletproof vests. The defendants asked plaintiff if he knew how fast he
                                                20   was going, to which he replied, “61 or 62.” Hobb countered, “You were going a little faster than
                                                21   that,” and offered no further explanation for the traffic stop. Instead he began questioning Mr.
                                                22   Flatten as to where he was going to and coming from.
                                                23           14.      The defendants informed Mr. Flatten that they were going to search his vehicle
                                                24   and its contents. Without consent or other legal justification, the defendants removed a sealed
                                                25   cardboard box from the rear of plaintiff’s vehicle and cut it open with a knife, discovering the
                                                26   cannabis inside. The defendants then took a picture of plaintiff, plaintiff’s drivers license, and his
                                                27   license plate.
                                                28
                                                                                                       -3-
                                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 4 of 63



                                                 1
                                                             15.     Defendants informed Mr. Flatten that they were with the ATF, commented that
                                                 2
                                                     cannabis was taking over in California, and advised him that he may be getting a letter from
                                                 3
                                                     Washington. In less than five minutes, the officers had left the scene with Mr. Flatten’s cannabis
                                                 4
                                                     without ever having run his name for wants and warrants, and without so much as issuing a
                                                 5
                                                     citation for even a traffic infraction.
                                                 6
                                                             16.     Defendant Huffaker is an officer with the Rohnert Park Department of Public
                                                 7
                                                     Safety. Rohnert Park is a municipality incorporated in the County of Sonoma, State of California.
                                                 8
                                                     Defendant Huffaker was, at the time of these events, a member of a drug interdiction task force
                                                 9
                                                     (hereinafter “task force”), and as such has participated in numerous traffic stops along the 101
                                                10
                                                     corridor ostensibly for the purposes of narcotics enforcement.
                                                11
                                                             17.     This task force’s most active members are Defendants Tatum and Huffaker. At its
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     inception, Rohnert Park’s use of the task force was designed to buttress the small department’s
SCOTT LAW FIRM




                                                13
                                                     failing budget through the seizure of cash believed to be associated with narcotics transactions.
                                                14
                                                     Between 2016 and 2017, the Rohnert Park Department of Public safety kept $1.2 million in
                                                15
                                                     seized funds for its own.
                                                16
                                                             18.     Together, Tatum and Huffaker conspired to expand the legitimate interdiction
                                                17
                                                     mission to one of person financial gain, and over the years seized thousands of pounds of
                                                18
                                                     cannabis and hundreds of thousands of dollars of currency without issuing receipts for the
                                                19   seizures, without making arrests for any crimes, and without any official report of the forfeitures
                                                20   being made. Oftentimes when arrests or reports were made, the cash and cannabis seized was
                                                21   significantly underreported in furtherance of the conspiracy allowing the officers to skim off the
                                                22   top of even otherwise legal interdictions.
                                                23           19.     In furtherance of the conspiracy, defendants Tatum and Huffaker sold the seized
                                                24   cannabis to black market vendors without declaring the proceeds as income, and engaged in
                                                25   money laundering activities through the purchase, improvement, and sale of real property with the
                                                26   proceeds of these illegal activities.
                                                27

                                                28
                                                                                                      -4-
                                                                                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 5 of 63



                                                 1
                                                             20.     Jacy Tatum was recognized as Rohnert Park’s Officer of the Year in 2015 for the
                                                 2
                                                     substantial revenues he brought to the department. He was further recognized for his interdiction
                                                 3
                                                     efforts by the private law enforcement intelligence network known as “Desert Snow,” a for-profit
                                                 4
                                                     entity specializing in interdiction training for police officers. Desert Snow operates a privately
                                                 5
                                                     maintained criminal intelligence network known as “Black Asphalt”. Through the course of the
                                                 6
                                                     conspiracy, Defendants Tatum, Huffaker, and Hobb used information from Black Asphalt in
                                                 7
                                                     determining what automobiles to intercept, even though the drivers of those automobiles had
                                                 8
                                                     committed no crimes to justify a detention.
                                                 9
                                                             21.     Working in concert with other officers from Rohnert Park and from outside
                                                10
                                                     agencies, Tatum and Huffaker acted under color of official right and under color of state law to
                                                11
                                                     take the personal property of Mr. Flatten and others against their will by intimidation and implied
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     threats of force, or by obtaining the consent of their victims through the wrongful use of
SCOTT LAW FIRM




                                                13
                                                     threatened force, violence, and fear.
                                                14
                                                             22.     One such officer from an outside agency was the Chief of Police for the Hopland
                                                15
                                                     Band of Pomo Indians, Steve Hobb. On the time and date in question, and in furtherance of the
                                                16
                                                     conspiracy, Defendant Hobb participated in the illegal seizure of Mr. Flatten while off tribal lands
                                                17
                                                     and outside the jurisdiction of the tribal police.
                                                18
                                                             23.     Two days after the traffic stop, plaintiff reported the robbery to local media outlets
                                                19   and federal and state law enforcement. On February 11, 2018, an article appeared on a
                                                20   Mendocino County journalist’s blog reporting on Mr. Flatten’s story. Two days after that
                                                21   publication, Defendant Tatum issued a press release from his department attempting to explain
                                                22   the traffic stop (which he mistakenly believed himself to have been a part of), and clarifying that
                                                23   “no other agencies including the Mendocino County Sheriff’s Office or Hopland Tribal Police
                                                24   were involved…” (See Exhibit A, attached).
                                                25           24.     These interdictions became so lucrative to the officers involved that the conspiracy
                                                26   required protection from outside scrutiny. Thus, when plaintiff came forward publicly, Tatum
                                                27   quickly sought to quash plaintiff’s accusations by issuing a press release to whitewash the
                                                28
                                                                                                          -5-
                                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                             Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 6 of 63



                                                 1
                                                     conspiracy. But Tatum’s statement to the press was too hastily contrived, and his involvement in
                                                 2
                                                     the illegal seizures too prolific. As a result his press release defended the wrong illegal seizure,
                                                 3
                                                     and instead of diffusing the scrutiny plaintiff’s allegations had brought, it brought the allegations
                                                 4
                                                     more clearly into focus.
                                                 5
                                                              25.   Following the bogus press release, an internal investigation was launched at the
                                                 6
                                                     Rohnert Park Department of Public Safety. Shortly thereafter, Defendant Tatum resigned from
                                                 7
                                                     the force, Defendant Huffaker was placed on administrative leave, and the Director of the
                                                 8
                                                     Department announced his retirement.
                                                 9
                                                              26.   Mr. Flatten’s statements to the press became a matter of public concern, and were
                                                10
                                                     reported on widely across California and the nation. (See Exhibit B, attached.)
                                                11
                                                              27.   Beginning in April of 2018 and continuing to the time of this filing, plaintiff has
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                     become the subject of surveillance, harassment, threats, and intimidation by agents of the
SCOTT LAW FIRM




                                                13
                                                     defendants and/or co-conspirators whose identities are unknown at this time. On September 27,
                                                14
                                                     2018, plaintiff discovered a GPS tracking device hardwired beneath his car’s dashboard. On
                                                15
                                                     November 11, 2018, plaintiff received an anonymous message via social media that he was
                                                16
                                                     “playing with fire.”
                                                17
                                                              28.   These acts were designed to chill plaintiff’s speech regarding a matter of public
                                                18
                                                     concern. Plaintiff seeks injunctive relief to remedy the irreparable harm caused by these ongoing
                                                19   acts.
                                                20
                                                                                          STATEMENT OF DAMAGES
                                                21
                                                              29    As a result of defendants conduct, plaintiff sustained economic damages and
                                                22
                                                     consequential damages.
                                                23
                                                              30.   As a result of defendants conduct, plaintiff sustained and will continue to sustain
                                                24
                                                     damages to his career, reputation, future and prospective earning capacity and wages, and
                                                25
                                                     prospective economic opportunities and advantages in an amount determined according to proof.
                                                26
                                                              31.   As a further result of defendants conduct, plaintiff suffered and will continue to
                                                27
                                                     suffer general damages including fear, anxiety, humiliation, and emotional distress in an amount
                                                28
                                                                                                       -6-
                                                                                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 7 of 63



                                                 1
                                                     to be determined according to proof.
                                                 2
                                                            32.     The actions of Defendants Jacy Tatum, Joseph Huffaker, The Hopland Band of
                                                 3
                                                     Pomo Indians, and Steve Hobb were willful, wanton, reckless, malicious, oppressive and/or done
                                                 4
                                                     with a conscious or reckless disregard for the rights of the plaintiff, who seeks punitive and
                                                 5
                                                     exemplary damages according to proof.
                                                 6
                                                            33.     Plaintiff has retained private counsel to represent him in this matter and is entitled
                                                 7
                                                     to an award of attorneys’ fees.
                                                 8
                                                                                       FIRST CAUSE OF ACTION
                                                 9                          [42 U.S.C. §1983 – UNLAWFUL TERRY STOP AS
                                                                          AGAINST DEFENDANTS TATUM, HUFFAKER AND HOBB]
                                                10
                                                            34. Plaintiff hereby incorporates all allegations set forth herein.
                                                11
                                                            35. Defendants Huffaker and Hobbs conspired to unlawfully and without cause, and under
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                     color of state law, stop the Plaintiff whle he was lawfully driving on Highway101 in the County
                                                13
                                                     of Mendocino. The stop was done in furtherance of a conspiracy with Defendant Tatum to
                                                14
                                                     unlawfully stop vehicles for the purpose of stealing cash and/or cannabis.
                                                15

                                                16          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

                                                17                                   SECOND CAUSE OF ACTION
                                                                              [42 U.S.C. §1983 – UNLAWFUL SEIZURE AS
                                                18                        AGAINST DEFENDANTS TATUM, HUFFAKER AND HOBB]

                                                19          36.     Plaintiff hereby incorporates all allegations set forth herein.

                                                20          37.     Defendants Huffaker and Hobb conspired to unreasonably and unlawfully enter

                                                21   Plaintiff’s property and unlawfully detained the Plaintiff. In furtherance of the conspiracy said

                                                22   Defendants unlawfully seized Plaintiff’s property – all in violation of Plaintiff’s rights under the

                                                23   Fourth Amendment. This was done in furtherance of a conspiracy with Defendant Tatum to

                                                24   unlawfully detain persons and seize property under color of state law.

                                                25          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                26

                                                27

                                                28
                                                                                                      -7-
                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 8 of 63



                                                 1                                      THIRD CAUSE OF ACTION
                                                                     [42 U.S.C. 1983 – VIOLATION OF PROCEDURAL DUE PROCESS AS
                                                 2                        AGAINST DEFENDANTS TATUM, HUFFAKER AND HOBB]
                                                 3          38.     Plaintiff hereby incorporates all allegations set forth herein.
                                                 4          39.     The Plaintiff was deprived of his right to contest the confiscation of his property
                                                 5   through a forfeiture proceeding, or other procedure that would provide a fair hearing and due
                                                 6   process of law. By stealing the property and not making an official record of the event, in
                                                 7   furtherance of the conspiracy, the Plaintiff was deprived by the Defendants of procedural due
                                                 8   process in violation of the Fourteenth Amendment.
                                                 9
                                                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                10
                                                                                       FOURTH CAUSE OF ACTION
                                                11                  [42 U.S.C. §1983 – VIOLATION OF SUBSTANTIVE DUE PROCESS AS
                                                                         AGAINST DEFENDANTS TATUM, HUFFAKER AND HOBB]
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                            40.     Plaintiff hereby incorporates all allegations set forth herein.
SCOTT LAW FIRM




                                                13
                                                            41.     The acts of the Defendants, in furtherance of the alleged conspiracy, shock the
                                                14
                                                     conscience and constitute an outrageous abuse of police power. As a result of said acts the
                                                15
                                                     Plaintiff was deprived of substantive due process in violation of the Fourteenth Amendment.
                                                16
                                                            WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                17
                                                                                       FIFTH CAUSE OF ACTION
                                                18                             [42 U.S.C. §1983 – FIRST AMENDMENT AS
                                                                          AGAINST DEFENDANTS TATUM, HUFFAKER AND HOBB]
                                                19
                                                            42.     Plaintiff hereby incorporates all allegations set forth herein.
                                                20
                                                            43.     The Plaintiff spoke publically about matters of public concern when he protested
                                                21
                                                     the illegal stop, seizure and due process violations. This included complaints to the Mendocino
                                                22
                                                     County Sheriff’s Office, the Mendocino County District Attorney’s Office and other law
                                                23
                                                     enforcement agencies. This also included statements that appeared in local newspapers and
                                                24
                                                     petitioning activities with the City of Rohnert Park.
                                                25
                                                            44.     In response to his activities protected by the First Amendment the Defendants
                                                26
                                                     and/or other unknown co-conspirators, acting in furtherance of the conspiracy, caused the
                                                27

                                                28
                                                                                                      -8-
                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                           Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 9 of 63



                                                 1
                                                     Plaintiff to be the subject of surveillance, harassment, threats and intimidation designed to chill
                                                 2
                                                     his speech in violation of the First Amendment.
                                                 3
                                                             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                 4
                                                                                           SIXTH CAUSE OF ACTION
                                                 5                                [42 U.S.C. 1983 – CUSTOM AND PRACTICE AS
                                                                                     AGAINST THE CITY OF ROHNERT PARK]
                                                 6
                                                             45.      Plaintiff hereby incorporates all allegations as set forth herein.
                                                 7
                                                             46.      The City of Rohnert Park, by and through the acts and omissions of its Interdiction Team,
                                                 8
                                                     conducted the affairs of an enterprise through the custom and practice of making unlawful traffic stops on
                                                 9
                                                     the Highway 101 corridor near the border between Mendocino and Sonoma Counties. This custom and
                                                10
                                                     practice of members of the Interdiction Team, including Defendants Tatum and Huffaker, used the
                                                11
                                                     unlawful stops as a pretext to unlawfully search vehicles for cannabis and cash.
            1388 S UTTER S TREET , S UITE 715




                                                12
              S AN F RANCISCO , CA 94109




                                                             47.
SCOTT LAW FIRM




                                                                      This custom and practice was designed and implemented toward the goal of seizing and
                                                13
                                                     confiscating cannabis and cash found in the vehicle. As implemented members of the Interdiction Team
                                                14
                                                     had the discretion to (a) arrest the person(s) who possessed the cannabis and/or cash and report all or some
                                                15
                                                     of the property as evidence of a crime, or (b) not arrest the person(s) who possessed cannabis and/or cash,
                                                16
                                                     steal the property, and not report the stop and theft.
                                                17
                                                             48.      Pursuant to this custom and practice hundreds of unlawful traffic stops were made during
                                                18
                                                     the past ten years. This custom and practice was known of and approved by the chain of command of the
                                                19
                                                     Department of Public Safety for the City of Rohnert Park, including its former Chief Brian Masterson.
                                                20
                                                             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                21
                                                                                      SEVENTH CAUSE OF ACTION
                                                22                       [CIVIL CODE §52.1 - BANE ACT AS AGAINST THE CITY OF
                                                                        ROHNERT PARK AND THE HOPLAND BAND OF POMO INDIANS]
                                                23
                                                             49.      Plaintiff hereby incorporates all allegations set forth herein.
                                                24
                                                             50.      Civil Code section 52.1 also known as the Bane Act was enacted to protect
                                                25
                                                     individuals like the plaintiff from interference with civil rights by threat, intimidation or coercion.
                                                26
                                                             51.      Defendants Huffaker and Hobb intentionally interfered with the Plaintiff’s civil
                                                27
                                                     rights by threats, intimidation and coercion by virtue of their uniforms, weapons and appearance
                                                28
                                                                                                              -9-
                                                                                  COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                          Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 10 of 63



                                                 1
                                                     as law enforcement officers acting under color of authority. These acts were intended to deprive
                                                 2
                                                     the Plaintiff of his property without due process, and other civil rights, through threats,
                                                 3
                                                     intimidation, coercion and the implied threat of violence.
                                                 4
                                                             52.    Entities such as the City of Rohnert Park and The Hopland Band of Pomo Indians
                                                 5
                                                     are vicariously liable for the acts of their employees.
                                                 6
                                                             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                 7
                                                                                     EIGHTH CAUSE OF ACTION
                                                 8
                                                                                [CONVERSION AS AGAINST THE CITY OF
                                                 9                      ROHNERT PARK AND THE HOPLAND BAND OF POMO INDIANS]
                                                             53.    Plaintiff hereby incorporates all allegations set forth herein.
                                                10
                                                             54.    Plaintiff possessed and had a right to possess medical cannabis being transported
                                                11
            1388 S UTTER S TREET , S UITE 715




                                                     to a dispensary.
                                                12
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                             55.    Defendants Huffaker and Hobb wrongfully exercised control over his personal
                                                13
                                                     property and took possession of said property.
                                                14
                                                             56.    Entities such as the City of Rohnert Park and The Hopland Band of Pomo Indians
                                                15
                                                     are vicariously liable for the acts of their employees.
                                                16
                                                             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
                                                17

                                                18                                                  PRAYER

                                                19           1.     For appropriate injunctive relief designed to prevent and deter future unlawful
                                                20   theft and robbery of property, during traffic stops, by agents and employees of the City of
                                                21   Rohnert Park, Jacy Tatum, Joseph Huffaker, Steve Hobb and other co-conspirators to be
                                                22   identified;
                                                23           2.     For appropriate injunctive relief designed to prevent and deter future threats,
                                                24   harassment and intimidation of the Plaintiff by the Defendants and other co-conspirators to be
                                                25   identified;
                                                26           3.     For an accounting and return of the property stolen from the Plaintiff;
                                                27           4.     For compensatory damages according to proof;
                                                28
                                                                                                      - 10 -
                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                                                          Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 11 of 63



                                                 1
                                                            5.      For general damages according to proof;
                                                 2
                                                            6.      For an award of punitive and exemplary damages against individual defendants
                                                 3
                                                     according to proof;
                                                 4
                                                            7.      For costs and attorney's fees;
                                                 5
                                                            8.      For such other relief as the Court may deem proper.
                                                 6
                                                                                             JURY TRIAL DEMAND
                                                 7
                                                            Plaintiff hereby requests a jury trial on all issues so triable.
                                                 8

                                                 9
                                                                                                            SCOTT LAW FIRM
                                                10

                                                11   Dated: November 16, 2018
                                                                                                            /s/ John Houston Scott
            1388 S UTTER S TREET , S UITE 715




                                                12                                                          John Houston Scott
              S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                                                                                            Attorney for Plaintiff
                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                                       - 11 -
                                                                               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 12 of 63




                Exhibit A
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 13 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 14 of 63




                Exhibit B
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 15 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 16 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 17 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 18 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 19 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 20 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 21 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 22 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 23 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 24 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 25 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 26 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 27 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 28 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 29 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 30 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 31 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 32 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 33 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 34 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 35 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 36 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 37 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 38 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 39 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 40 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 41 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 42 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 43 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 44 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 45 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 46 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 47 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 48 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 49 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 50 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 51 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 52 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 53 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 54 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 55 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 56 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 57 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 58 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 59 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 60 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 61 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 62 of 63
Case 3:18-cv-06964 Document 1 Filed 11/16/18 Page 63 of 63
